IN THE
                        TENTH COURT OF APPEALS



                               No. 10-09-00190-CV

               IN RE NANCY BAKER AND MIKE EVERETT
                   AS THE PARENTS OF A.E., A CHILD


                              Original Proceeding



                      MEMORANDUM OPINION


      The petition for writ of mandamus is dismissed as moot.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition dismissed
Opinion delivered and filed September 9, 2009
[OT06]